Citation Nr: 0016161	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  99-01 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than October 31, 
1994, for the award of service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from November 1968 to October 
1970.  This appeal arises from a September 1998 rating 
decision of the Winston-Salem, North Carolina, Regional 
Office (RO) which granted service connection for the 
veteran's post-traumatic stress disorder (PTSD).  This award 
was made effective from October 31, 1994.  The veteran has 
appealed the effective date of this award.


FINDINGS OF FACT

1.  The RO's decision of August 1992 that denied service 
connection for PTSD was final.

2.  The veteran reopened his claim for service connection for 
PTSD on October 31, 1994.

3.  The RO's decision of September 1998 that granted service 
connection for PTSD was based on the veteran's submission in 
January 1996 of detailed stressors capable of substantiation.  
The effective date of this award was determined to be October 
31, 1994.


CONCLUSION OF LAW

The criteria for an effective date earlier than October 31, 
1994, for the award of service connection for PTSD have not 
been met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By rating decision of mid-August 1992, the RO denied the 
veteran's claim for service connection for PTSD.  He was 
informed of this decision in a letter issued later that same 
month.  No further correspondence was received from the 
veteran or his representative until late July 1994 when he 
requested copies of his prior rating decisions and VA medical 
examinations.  The next correspondence from the veteran was 
received on October 31, 1994, in which he requested that his 
claim for service connection for PTSD be reopened.  In a 
rating decision of June 1995, the RO initially denied this 
claim and the veteran timely appealed this decision.  As 
noted above, the RO granted service connection for PTSD in a 
rating decision of September 1998 and determined that the 
effective date of this award was the date of the veteran's 
claim to reopen the issue, that is, October 31, 1994.

A specific claim in the form prescribed by the Secretary of 
the VA must be filed in order for benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 1991); 38 C.F.R. § 3.151(a) (1999).  Except as 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400 (1999).  An award of direct service 
connection shall be made effective on the day following 
separation from active service or date entitlement arose if a 
claim is received within 1 year after separation from 
service; otherwise, the effective date is the date of receipt 
of claim, or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2) (1999).  

For evidence received after a final disallowance, the 
effective date is the date of receipt of the application to 
reopen the claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(q)(1)(ii), 3.400(r) (1999).  When 
evidence is received during the appeal period following a 
subsequent disallowance, resulting in a later grant of 
service connection, the effective date will be as though the 
former decision had not been rendered.  38 C.F.R. 
§ 3.400(q)(1)(i) (1999).  Where the new and material evidence 
consists of a supplemental report from the service department 
consisting of records that were considered lost or mislaid, 
the former adjudication will be reconsidered.  38 C.F.R. 
§ 3.400(q)(2) (1999).

In the current case, the RO has established the veteran's 
effective date for the award of service connection for PTSD 
as the date he reopened his claim, that is, October 31, 1994.  
While a bit vague, it appears that the veteran contends that 
he is entitled to an earlier effective date for this award on 
the basis that 1) the medical evidence indicated symptoms of 
PTSD as early as 1991, 2) VA examinations after October 1994 
effectively admitted that his prior psychiatric examiners had 
misdiagnosed his PTSD, and 3) the provisions of 38 U.S.C.A. 
§ 5110(g) (West 1991), when applied to the circumstances of 
his claim, warrant an earlier effective date.  In none of the 
veteran's or his representative's submissions is there an 
overt indication of when they feel the effective date for 
service connection for PTSD should be awarded.

A review of the claims file indicates that the veteran first 
filed a definite claim for service connection for PTSD in 
January 1992.  While there was a diagnosis in October 1976 of 
"traumatic neurosis" thought due to the veteran's 
experiences in Vietnam, later examinations failed to confirm 
this diagnosis.  In any event, the claim for service 
connection for PTSD was denied in August 1992 and the veteran 
was informed of this decision and his appellate rights.  He 
failed to timely appeal this decision and it became final.  
The veteran has not made any specific contentions of clear 
and unmistakable error in this decision and a review of the 
record fails to reveal that such an error exists.  

As this decision was final, the provisions of 38 C.F.R. §  
3.400(b)(2) are not applicable to the current claim.  In 
addition, since the August 1992 decision is final and there 
is no argument or basis on which its finality can be 
questioned, regulations at 38 C.F.R. § 3.400(q)(1)(i) are not 
applicable to this case.  The applicable provisions to the 
current claim include 38 C.F.R. §§ 3.400(q)(1)(ii), 3.400(r) 
(1999).  Considering this claim as either granted on the 
basis of the submission of new and material evidence or a 
reopened claim, the effective date must be set by either the 
date of the veteran requested that his claim be reopened or 
date entitlement arose, whichever is later.  His claim to 
reopen this issue was obviously later than the October 1976 
diagnosis or his reported symptomatology of 1991.  Therefore, 
under the provisions of 38 C.F.R. §§ 3.400(q)(1)(ii), 
3.400(r) he is not entitled to an effective date earlier than 
October 31, 1994.  While the veteran did submit a request for 
copies of his VA and service records on July 29, 1994, there 
was no overt indication in this request that the veteran 
intended to re-file a claim for PTSD.  Thus, this 
communication cannot be viewed as either a formal or informal 
claim for service connection for PTSD.  38 C.F.R. § 3.155 
(1999); See Fleshman v. Brown, 9 Vet. App. 548 (1996). 

It is noted by the undersigned that the veteran's award for 
service connection for PTSD in September 1998 was based in 
part on unit histories obtained after the RO's final decision 
in August 1992.  However, these records do not amount to 
service records directly pertaining to the veteran that were 
either misplaced or corrected by the service department.  
These unit histories were only obtained after the veteran had 
provided in January 1996 additional, detailed lay evidence of 
the circumstances of his claimed stressors in Vietnam.  This 
evidence had previously been requested by the RO in a letter 
of January 1992, prior to its final decision of August 1992.  
Without detailed information on the veteran's claimed 
stressors, there was no basis on which confirmation could be 
sought in the unit histories.  In effect, it was not the unit 
histories that were relied on in the changed outcome, but 
instead the veteran's submission of new and detailed 
information about his stressors.  See Washington v. Gober, 10 
Vet. App. 391 (1997).  Therefore, an earlier effective date 
cannot be granted under the provisions of 38 C.F.R. 
§ 3.400(q)(2).

Finally, according to 38 U.S.C.A. § 5110(g), when 
compensation is awarded or increased pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue.  In no event shall such award or 
increase be retroactive for more than one year from the date 
of application therefor or the date of administrative 
determination of entitlement, whichever is earlier.  
38 U.S.C.A. § 5110(g) (West 1991).  This law covers the 
determination of an effective date when service connection is 
awarded on the basis of a liberalizing law or VA issue.  
However, the veteran has failed to cite to what provision of 
the law or regulation promulgated since August 1992 that 
would be a liberalizing Act or administrative issue.  The 
Board does note that regulations governing the determination 
of service connection for PTSD found at 38 C.F.R. § 3.304(f) 
and were made effective on May 19, 1993.  See 58 Fed.Reg. 
29109, 29110 (May 19, 1993).  However, as noted in the 
Federal Register's discussion of this regulation, it was not 
a liberalizing issue.  The provisions of this regulation were 
based on instructions contained in VA adjudication manuals 
that would have been in existence in August 1992.  In 
addition, as noted in the previous paragraph, the RO's grant 
of service connection in September 1998 was not based on the 
provisions of this regulation, but instead was the result of 
the veteran providing detailed stressors capable of 
substantiation.  Therefore, 38 U.S.C.A. § 5110(g) does not 
provide a basis on which to award the veteran an effective 
date for service connection for PTSD prior to October 31, 
1994.

Based on the above analysis, the Board finds that an 
effective date earlier than October 31, 1994, is not 
warranted based on the governing laws and regulations.  
Shields v. Brown, 8 Vet. App. 346, 351-52 (1995); see also 
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

As a matter of law, an effective date prior to October 31, 
1994, for the award of service connection for PTSD is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

